Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 32-49 are allowed.
The double patenting rejection of claim 1-31 has been withdrawn as the claim was cancelled.
The following is a statement of reasons for the indication of allowable subject matter where attached prior arts are silent about DNA molecule with topoisomerase charged with nucleotide / oligomer in specific direction including deblocking the DNA. 

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
synthesizing a DNA molecule using topoisomerase-mediated ligation, by adding single nucleotides or oligomers to a DNA strand in the 3' to 5' direction, comprising 
(i) reacting a DNA molecule with a topoisomerase charged with the desired nucleotide or oligomer wherein the nucleotide or oligomer is blocked from further addition at the 5' end, then 
(ii) deblocking the 5' end of the DNA thus formed, and
repeating steps (i) and (ii) until the desired nucleotide sequence is obtained.

Claim 42 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
synthesizing a DNA molecule using topoisomerase-mediated ligation, by adding oligomers to a DNA strand in the 3' to 5' direction, comprising 
(i) reacting a DNA molecule with a topoisomerase charged with the desired oligomer, then 
(ii) removing all of the oligomer thus added with the exception of a single base, using a type IIS restriction enzyme; 
(iii) dephosphorylating the 5'end of the DNA thus formed using a phosphatase; and 
(iv) repeating steps (i), (ii) and (iii) until the desired nucleotide sequence is obtained.


Claim 47 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the enzymes are prevented from passing through the nanopore, comprising (i) moving the 5' end of a receiver DNA into a first addition chamber, by means of an electrical force, wherein the first addition chamber contains a topoisomerase-charged donor 3Attorney Docket No.: DNA-01-PCT-NNC2 oligonucleotide; (ii) allowing sufficient time for the donor oligonucleotide to ligate to and thereby extend the receiver DNA; (iii) moving the 5' end of the receiver DNA thus extended into the reserve chamber, by means of an electrical force, wherein the 5' end of the receiver DNA is dephosphorylated by the phosphatase; and (iv) repeating the cycle of steps (i) - (iii), adding oligonucleotides having the same or different informational sequence, until the desired DNA sequence is obtained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824